PER CURIAM: *
The Federal Public Defender representing Michael Bullock has moved for leave to withdraw and has filed a brief in accor*499dance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the record, counsel’s brief, and Bullock’s response shows that there are no nonfrivolous issues for appeal. We decline to address any claim of ineffective assistance of counsel, without prejudice to Bullock’s right to assert such claims in a motion pursuant to 28 U.S.C. § 2255. United States v. Higdon, 832 F.2d 312, 314 (5th Cir.1987). Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and this appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.